Citation Nr: 1214167	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  05-35 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1980.

This matter was last before the Board of Veterans' Appeals (Board) in July 2009, on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The RO denied the Veteran's claims and the Board remanded his appeal in December 2007 and July 2009 for additional development. Unfortunately, newly associated evidence reflects that further development is necessary and the claims must be remanded again.

The Veteran provided testimony at an August 2007 hearing in Montgomery, Alabama before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.



REMAND

The claims file reflects that additional medical evidence remains outstanding and a recently completed medical examination report is incomplete. The appeal must be remanded for further development in compliance with VA's duty to assist.

In July 2009, the Board directed the RO to obtain any outstanding VA treatment records. The claims file reflects that additional records were obtained and associated with the claims file. However, the file does not reflect that the Veteran has been notified that VA was unable to obtain any treatment records dated prior to 2002. Further, the treatment records associated with the claims file as a result of the July 2009 remand were limited to records from the central Alabama VA system, but they reflect that the Veteran received treatment for headaches at a VA hospital in Atlanta. While this case is in remand status, the RO/AMC must obtain the outstanding VA treatment records, to include any (italics added for emphasis) records generated after December 9, 2010, and associate them with the claims file. 

The claims file further reflects that the Veteran has received private treatment from Bradford Medical Center, the University of Alabama, and the Montgomery Area Mental Health Authority, but no records from these facilities appear in the claims file. The RO/AMC must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records. 

In July 2009, the Board also directed the RO/AMC to afford the Veteran a VA examination in regard to his claim for service connection for headaches. The claims file reflects that examination was conducted in March 2011. The examination report within the claims file states "MRI brain and final remarks pending --- incomplete examination." A handwritten note on the printed examination report indicates that RO staff determined that no MRI results were available in the (Compensation and Pension Record Interchange (CAPRI) on April 22, 2011 and proceeded to issue a supplemental statement of the case. However, applicable law states that if the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. See 38 C.F.R. § 4.2 (2011). Due to the obvious incomplete status of the requested examination report, the Board finds that the report must be returned for a final opinion.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  Gather outstanding records of VA medical treatment - to include any records of treatment at VA hospital facilities in Atlanta and ANY records generated after December 9, 2010 - and associate them with the claims file.

2. Advise the Veteran that records of any VA treatment he may have received prior to May 31, 2002 are unavailable and provide him an opportunity to submit any copies in his possession.

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, records from: 

a. Bradford Medical Center;

b. University of Alabama; and

c. Montgomery Area Mental Health Authority.

4. Then, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the March 2011 examiner (if unavailable, the file should be provided to another physician of suitable background and experience). The examiner must review the results of the MRI that was conducted in conjunction with the March 2011 VA examination and provide any additional opinion or remarks deemed appropriate.

5. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


